Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 05/31/2022, the following occurred: Claims 3-7, 10, 12-16 and 20 have been amended. Claims 1, 2, 8, 9, 11, 17 and 19 have been canceled. Claims 21-27 are new.
In the amendment dated 11/03/2021, the following occurred: Claims 1, 4-7, 9, 10, 12, 13, 15, 16, 18 and 20 were amended. Claims 2, 11 and 17 were canceled. 
Claims 3-7, 10, 12-16, 18 and 20-27 are currently pending. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/31/2022 has been entered.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Objections
The claims are objected to because the numbering of the claims is not accordance with 37 CFR 1.126. The Examiner advises re:
Claim 26 is objected to because it cannot depend from itself. For the purpose of examination, the examiner will consider dependency from claim 15.
Claim 27 is objected to because it depends from a canceled claim. For the purpose of examination, the examiner will consider dependency from claim 15.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, 13, 14, 15, 20 and 25are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “…subsession, the method further comprises: receiving…” The claim is indefinite because it is unclear how the claim can be met. It is unclear which method the Applicant is referring to. 
Claim 15 recites “…and a first processing circuitry in communication with the memory… second processing circuitry in communication with the memory…” The claim is indefinite because it is unclear which memory the limitation is referring to. The claim recites a first memory and a second memory, and so it is unclear which memory the first processing circuitry is in communication with and which memory the second processing circuitry is in communication with. 
Claims 4, 13, 14, 20 and 25 recite the limitation “… the computing device…” There is insufficient antecedent basis for this limitation in the claim. A computing device was never previously recited.
	Dependent claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 7, 10, 12-16, 18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gluncic (US 2016/0228034), in view of KenKnight US (2005/0171411) and in further view of Nawana (US 2014/0088990).

REGARDING CLAIM 15
Gluncic discloses a system comprising an implantable medical device (IMD) implanted in the body of a patient ([0018] teaches an implanted medical device (IMD) partly or totally surgically inserted into the human body), a second memory configured to store image data; and second processing circuitry in communication with the memory, the second processing circuitry configured to ([0030] teaches a computing system with memory/storage (interpreted by examiner as the second processing circuitry in communication with the memory) for data. [0020] teaches data from images): provide an interactive session configured to allow a user to navigate a plurality of subsessions comprising at least a first subsession ([0017] teaches recognizing a specific IMD, connecting to an external data base which contains comprehensive and most current information on the specific IMD, and providing appropriate device-specific identification information and management guidance, recommendation. [0052] teaches “windowing environment”, “running in windows”, and “object oriented operating system” used to denote a computer user interface in which information is manipulated (interpreted as means to navigate) and displayed on a video display (interpreted by examiner as provide an interactive session configured to allow a user to navigate a plurality of subsessions comprising at least a first subsession)); image data of an implantation site of the IMD on a body of the patient via one or more cameras ([abstract] teaches detecting and identifying implantable medical devices (“IMDs”) and/or retained foreign objects (“RFSOs”) from diagnostic medical images. [0063] teaches digital cameras of mobile devices may be also used to acquire any of the diagnostic medical images (interpreted by examiner as capturing image data of an implantation site of the IMD on a body of the patient via one or more cameras)); apply the image data of the implantation site on the body of the patient captured during the first subsession as input to a machine learning model trained on reference image data from a library of reference images that include a similar implantation method and instrument attributes to that of the implantation site to detect an abnormality corresponding to at least one of the patient or the IMD ([0102] teaches an input image is imported (interpreted by examiner as apply the image data) from the PACS or directly from portable X-ray machine software into the pattern recognition software (interpreted by examiner as the machine learning model), for example by using the API. [0017] teaches the pattern recognition technology is integrated into the picture archiving and communication system (“PACS”) environment used in health care environments to display radiological images and information. IMD recognition software recognizes the specific IMD, connects to an external data base which contains comprehensive and most current information on the specific IMD (interpreted by examiner as library of reference images that include a similar implantation method and instrument attributes to that of the implantation site), and provides the clinician with appropriate device-specific identification information and management guidance. The core identification algorithms are based on feature extraction and matching, discrimination, statistical, and syntactic approaches. The software consists of multiple modules, including graphical input, feature extraction and selection, pattern recognition, and decision making trees as well as an external database which provides IMD specific information and recommendations. [0019] teaches allowing a user to leverage the use of pattern matching algorithm data and clinical information, not only to update models but also to create new models and algorithms to rapidly detect malfunctioning, mal-positioning, and structural integrity problems (disconnections, cracks etc.) of IMD (interpreted by examiner as determining abnormality corresponding to the IMD)); and output a post-implant report of the interactive session, wherein the post-implant report includes an indication of the abnormality ([0053] teaches Application Program Interface, or “API”, to allow the user to provide commands to the network resource and observe any output (interpreted by examiner as output) and [0125] teaches IMD database to obtain and display relevant information about the device to the clinician over the app interface. [0126] teaches analyzing the image. When the device has been detected, localized, and identified, additional information about the specific model will be retrieved from the external database and a report in a user-friendly format is sent back to the clinician through the PACS API (interpreted by examiner as output a post-implant report of the interactive session) with an option to automatically include a summary of the IMD information in their radiological report (interpreted by examiner as the post-implant report includes indication of the abnormality));

Gluncic does not disclose, however KenKnight discloses:
the IMD comprising a first memory (KenKnight at [0004] teaches IMD (interpreted by examiner as IMD of Gluncic) with memory (interpreted by examiner as the first memory)), one or more sensors configured to sense at least one physiological parameter of the patient (KenKnight at [0004] teaches implantable medical devices that can have multiple sensors. [0007] teaches retrieving data, such as any measured physiological conditions. [0017] teaches a patent health condition is monitored by regularly collecting physiological measures through an implantable medical device and sending the physiological measures.), and first processing circuitry in communication with the memory and the one or more sensors (KenKnight at [0113] teaches that the collected measures sets for an individual patient are retrieved from the medical device or sensor using a programmer, interrogator, telemetered signals transceiver, and the like (interpreted by examiner as the first processing circuitry in communication with the memory and the one or more sensors). The retrieved collected measures sets are sent, and stored): provide an interactive session (KenKnight at [abstract] teaches monitoring a patient health condition. [0017] teaches transacting an automated patient communications session (interpreted by examiner as interactive session of Gluncic) and that the patient communications session is activated through a patient communications interface); determine an abnormality corresponding to at least one of the patient or the IMD (KenKnight at [0018] teaches The physiological measures retrieved from one such patient care record are analyzed to determine a patient status and [0067] teaches a patient status indicator. Collected measures sets are periodically received from implantable medical devices and maintained by the database module in the database. Through the use of this collected information, the analysis module can continuously follow the medical wellbeing of a patient and can recognize any trends in the collected information that might warrant medical intervention and [0011] teaches an automated analysis would include recognizing a trend indicating disease absence, onset, progression, regression, and status quo and determining whether medical intervention is necessary (interpreted by examiner as determine an abnormality corresponding to at least one of the patient))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Gluncic to incorporate physiological parameters and IMD methods as taught by KenKnight, with the motivation of providing an improved indicator of impending heart failure derived based on the exemplary cardiac collected measures (KenKnight at [0069]).

Gluncic and KenKnight do not disclose, however Nawana discloses:
display, during the first subsession, a prompt for the user to capture image data (Nawana at [0133] teaches a user launching an app (interpreted by examiner as the first subsession of Gluncic and KenKnight) and asking the user to capture an image of the user (interpreted by examiner as the image data of Gluncic)); wherein the report includes an indication of an amount of time that has transpired since a date of implantation of the IMD (Nawana at [0002] teaches surgeries that involve medical devices, e.g., medical implants (interpreted by examiner as IMD of Gluncic and KenKnight) [0129] teaches the post-op database associated with the patient and as having a date and time stamp [0296] teaches generating report for a medical practitioner, including information such as the medical devices implanted in the patient, date of the surgery (interpreted by examiner as means to indicate an amount of time that has transpired since a date of implantation of the IMD))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Gluncic and KenKnight to incorporate report including of an amount of time that has transpired since a date of implantation of the IMD as taught by Nawana, with the motivation of improving accuracy in diagnosis and effectiveness of treatment (Nawana at [0106]).

REGARDING CLAIM 3
Gluncic, KenKnight and Nawana discloses the limitation of claim 15.
Gluncic and Nawana do not disclose, however KenKnight further discloses:
The system of claim 15, wherein to provide the interactive session the one or more processors are configured to: train a session generator on one or more of: cohort parameters or IMD information; deploy the session generator to generate the interactive session; and provide the interactive session that, as a result of the training, is at least in part personalized for the user (KenKnight [0017] teaches a patient communications session is activated through a patient communications interface, in response to a patient-provided activation code (interpreted by examiner as train a session generator on cohort parameters) and teaches an identification of the patient is authenticated based on pre-defined uniquely identifying patient characteristics. [0122] teaches patient initiated communications sessions begin with the patient activating the patient communications interface through a physical maneuver, such as a voice code, tap code or combination voice and tap code, including deliberate pauses between each word. (interpreted by examiner as deploy the session generator and provide the interactive session as a result of the training at least in part personalized for the user)).

REGARDING CLAIM 7
Gluncic, KenKnight and Nawana discloses the limitation of claim 15.
KenKnight and Nawana do not disclose, however Gluncic further discloses:
The system of claim 15, wherein the image data comprises one or more frames that represent images of the body of the patient (Gluncic at [0009] teaches MRI and CT imaging. [0014] teaches X-ray image. [0019] teaches compilation of data from medical images (interpreted by examiner as images data of the body of the patient) [0070] teaches image analysis based on techniques/algorithms for pattern recognition, which refers to detection of meaningful patterns in raw image data (interpreted as image data comprises one or more frames)).

REGARDING CLAIM 10
Gluncic, KenKnight and Nawana discloses the limitation of claim 15.
Gluncic and Nawana do not disclose, however KenKnight further discloses:
The system of claim 15, wherein the at least one physiological parameter comprises at least one of: an electrocardiogram (ECG) parameter, a respiration parameter, an impedance parameter, an activity parameter, or a pressure parameter (KenKnight [0110] teaches the individual measures stored in each patient record can be logically grouped into measures relating to specific disorders and diseases, for instance respiratory distress (interpreted by examiner as the at least one physiological parameter comprises at least one of: a respiration parameter)).

REGARDING CLAIM 12
Gluncic, KenKnight and Nawana discloses the limitation of claim 15.
Gluncic and Nawana do not disclose, however KenKnight further discloses:
The system of claim 15, wherein the second subsession comprises a patient-status subsession, the method further comprises: receiving user-input data comprising one or more of: patient-entered data, medication information, symptom information, physiological metrics, or anatomical metrics (KenKnight at [0018] teaches the physiological measures retrieved from one such patient care record are analyzed to determine a patient status and [0067] teaches a patient status indicator and collecting measures sets, periodically received from implantable medical devices and maintained by the database module 51 in the database 52. Through the use of this collected information, the analysis module 53 can continuously follow the medical well being of a patient and can recognize any trends in the collected information that might warrant medical intervention (interpreted by examiner as receiving user-input data comprising one or more of: patient-entered data)).

REGARDING CLAIM 13
Gluncic, KenKnight and Nawana discloses the limitation of claim 15.
Gluncic and Nawana do not disclose, however KenKnight further discloses:
The system of claim 15, wherein the interactive session comprises a physiological-parameter subsession (KenKnight at [0007] teaches retrieving data, such as any measured physiological conditions. [0017] teaches a patent health condition is monitored by regularly collecting physiological measures through an implantable medical device and sending the physiological measures. [0124] teaches a patient communications session based on the continuous monitoring of the physiological measures (interpreted by examiner as the interactive session comprises a physiological-parameter subsession)) 

KenKnight and Nawana do not disclose, however Gluncic further discloses:
and a device-check subsession (Gluncic at [0019] teaches an aspect of the present disclosure is the construction and integration of an IMD database that can deliver updated IMD information, suggested courses of clinical management/action, and contraindications that works dynamically with the client software and patient care. The nature and form of the information allows a user to leverage the use of pattern matching algorithm data and clinical information, not only to update models but also to create new models and algorithms to rapidly detect malfunctioning, mal-positioning, and structural integrity problems (disconnections, cracks etc.) of IMD (interpreted by examiner as device-check subsession)), wherein determining the abnormality comprises: determining, by the computing device, the abnormality based at least in part on the at least one physiological parameter of the patient sensed by the IIMD and obtained by the computing device from the IMD during the physiological parameter subsession or the IMD operating parameters obtained by the computing device from the IMD during the device-check subsession (Gluncic at [0019] teaches detecting malfunctioning, mal-positioning, and structural integrity problems of IMD (interpreted by examiner as determining an abnormality corresponding to the IMD operating parameters obtained by the computing device from the IMD during the device-check subsession). [0021] teaches accessing complete and comprehensive technical information, most common reasons for the device failure or problems, common structural integrity problems of the particular device, samples of radiological images of the intact device, and selected papers from the medical literature related to specific IMD).

REGARDING CLAIM 14
Gluncic, KenKnight and Nawana discloses the limitation of claim 15.
Gluncic and Nawana do not disclose, however KenKnight further discloses:
The system of claim 15, wherein the user is the patient, wherein the patient corresponds to one or more healthcare professionals (HCPs) (KenKnight at [abstract] teaches user is a patient. [0086] teaches physician responsible for the individual patient (interpreted by examiner as the patient corresponds to one or more healthcare professionals (HCPs)),

Gluncic and KenKnight do not disclose, however Nawana further discloses:
and wherein outputting the post-implant report comprises: outputting, by the computing device, the post-implant report to a device of the one or more HCPs via a computing network (Nawana at [0296] teaches generating report for a medical practitioner and [0110] teaches the system 100 can also include one or more network interface (interpreted by examiner as wherein outputting the post-implant report comprises: outputting, by the computing device, the post-implant report to a device of the one or more HCPs via a computing network))

REGARDING CLAIM 16
Gluncic, KenKnight and Nawana discloses the limitation of claim 15.
KenKnight and Nawana do not disclose, however Gluncic further discloses:
The system of claim 15, wherein the one or more processors are configured to: interrogate, during a second subsession, the IMD to retrieve one or more IMD operating parameters or at least one physiological parameter of the patient sensed by the IMD (Gluncic at [0017] teaches providing IMD specific information and recommendations (interpreted by examiner as one or more IMD operating parameters) [0019] teaches an aspect of the present disclosure is the construction and integration of an IMD database that can deliver updated IMD information, suggested courses of clinical management/action, and contraindications that works dynamically with the client software and patient care. The nature and form of the information allows a user to leverage the use of pattern matching algorithm data and clinical information, not only to update models but also to create new models and algorithms to rapidly detect malfunctioning, mal-positioning, and structural integrity problems (disconnections, cracks etc.) of IMD (interpreted by examiner as interrogate, during a second subsession, the IMD to retrieve one or more IMD operating parameters)).

REGARDING CLAIM 18
Claim 18 is analogous to Claim 13 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 13. 
KenKnight further discloses wherein the interactive subsession further comprises a patient-status subsession, wherein to determine the abnormality, the one or more processors are configured to: determine the abnormality based at least in part on user-input data received by the one or more processors during the patient status subsession (KenKnight at [0018] teaches the physiological measures retrieved from one such patient care record are analyzed to determine a patient status and [0067] teaches a patient status indicator and collecting measures sets, periodically received from implantable medical devices and maintained by the database module 51 in the database 52. Through the use of this collected information (interpreted by examiner as the user-input data), the analysis module 53 can continuously follow the medical well being of a patient and can recognize any trends in the collected information that might warrant medical intervention (interpreted by examiner as patient-status subsession, wherein to determine the abnormality, the one or more processors are configured to: determine the abnormality based at least in part on user-input data received by the one or more processors during the patient status subsession)).

REGARDING CLAIMS 20 and 21
Claims 20-21 are analogous to Claim 1 thus Claims 20-21 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1. 

REGARDING CLAIM 22
Gluncic, KenKnight and Nawana discloses the limitation of claim 15.
Gluncic and KenKnight do not disclose, however Nawana further discloses:
The system of claim 15, wherein the abnormality includes at least one of a degree to which a healing of the patient has deviated from a projection based on other IMD patients and a non-improvement of the implantation site on the body of the patient (Nawana at [0238] teaches providing feedback regarding a surgical procedure throughout actual performance the surgical procedure as measured against at least one model where the feedback can include data including a progress of the actual surgical procedure as measured against the model. The feedback can allow a surgeon and/or other medical personnel involved with the surgical procedure to continually validate and confirm that the steps being taken in the surgery line up with a saved pre-op plan and/or with convention. Should the actual procedure deviate from the model within a certain, predetermined degree of tolerance, the plan tracking module 226 can be configured to trigger an alert indicating the deviation. In an exemplary embodiment, the plan tracking module can be configured to predict deviation from the model within a certain, predetermined degree of tolerance and trigger the alert before the surgery has gone too far off-model or too close to a higher risk or incorrect area of the patient (interpreted by examiner as the abnormality includes at least one of a degree to which a healing of the patient has deviated from a projection based on other IMD patients and a non-improvement of the implantation site on the body of the patient)).  

REGARDING CLAIM 23
Gluncic, KenKnight and Nawana discloses the limitation of claim 15.
KenKnight and Nawana do not disclose, however Gluncic further discloses:
The system of claim 15, wherein the machine learning model is further trained on historical image data of the implantation site on the body of the patient (Gluncic at [0066] teaches the IMD recognition software may additionally create one or more new data entries into IMD history database 470 (which may be alternatively stored locally on device 410 or externally on remote server 490) with related clinical history, structural integrity, or treatment history information for use in the individual's EHR (e.g., so that IMD information [specific model and manufacturer] is automatically included in the patient's radiology report and EHR) or in an anonymous manner for data mining purposes in seeing trends, propensities, and/or deficiencies in the particular IMD (interpreted by examiner as training ML model on historical image data)).  

REGARDING CLAIM 24
Gluncic, KenKnight and Nawana discloses the limitation of claim 15.
KenKnight and Nawana do not disclose, however Gluncic further discloses:
The system of claim 15, wherein the reference image data from the library of reference images includes reference images of implantation sites corresponding to similar implantation methods and instrument attributes to that of the implantation site of the patient labeled based on improvement or deterioration of the respective implantation site (Gluncic at [0098] teaches a training set of known locations of the object in radiological images (interpreted by examiner as the reference image data) by means of a statistical learning algorithm such as the structured support vector machine, or another mechanism that computes score of a hypothetical match between every location in the image and the stored templates.).  

REGARDING CLAIM 25
Gluncic, KenKnight and Nawana discloses the limitation of claim 15.
Gluncic and KenKnight do not disclose, however Nawana further discloses:
The system of claim 15 further comprising displaying, on the user interface of the computing device during at least an image capture portion of the first subsession, an augmented reality overlay based on stored images of the implantation site on the body of the patient (Nawana at [0034] teaches providing visual overlays on the patient and an augmented reality view (interpreted by examiner as displaying an augmented reality overlay based on stored images of the implantation site on the body of the patient)).  

REGARDING CLAIM 26
Gluncic, KenKnight and Nawana discloses the limitation of claim 15.
Gluncic and KenKnight do not disclose, however Nawana further discloses:
The system of claim 26, further comprising: initiating an automatic still-image capture of the image data of the implantation site when a healing scar at the implantation site fits within a particular area of the augmented reality overlay (Nawana at [0246] teaches a stereoscopic viewing device that can include a video camera configured to capture a view (interpreted by examiner as automatic still-image capture of the image data of the implantation site) in front of the device's wearer so that the wearer isn't "blind." The procedure analysis module can be configured to track the stereoscopic viewing device to help determine where to overlay the generated 3D model in a location where it can be visualized by the wearer of the stereoscopic viewing device. The procedure analysis module can be configured to use the stereoscopic viewing device to overlay the generated 3D model on the physical object, e.g., the patient, in an anatomically correct location (interpreted by examiner as when a healing scar at the implantation site fits within a particular area of the augmented reality overlay)).  

REGARDING CLAIM 27
Gluncic, KenKnight and Nawana discloses the limitation of claim 15.
Gluncic and KenKnight do not disclose, however Nawana further discloses:
The system of claim 1, further comprising: in response to detecting user selection of a user interface element, capturing the image data of an implantation site on a body of the patient via the one or more cameras (Nawana at [0133] teaches a user launching an app (interpreted by examiner as the first subsession of Gluncic and KenKnight) and asking the user to capture an image of the user (interpreted by examiner as the image data of Gluncic)).

Claims 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gluncic (US 2016/0228034), in view of KenKnight US (2005/0171411), in view of Nawana (US 2014/0088990) and in further view of Pittman (US 2014/0059237).

REGARDING CLAIM 4
Gluncic, KenKnight and Nawana discloses the limitation of claim 15.
Gluncic and KenKnight do not disclose, however Nawana further discloses:
The system of claim 15, wherein the one or more processors are further configured to identify, based on the amount of time that has transpired since the date of implantation of the IMD, a follow-up schedule for the patient (Nawana at [0019] teaches a post-operative follow-up. [0029] teaches a recovery module that provides recommended post-op treatment plan (interpreted by examiner as the follow-up schedule for the patient) for the patient),

Gluncic, KenKnight and Nawana do not disclose, however Pittman further discloses:
the follow-up schedule defined by one or more time periods in which the computing device is configured to prompt the user to conduct a follow- up interactive session (Pittman at [0007] teaches allowing a user to enter the communication session during a scheduled time period and during the scheduled time (interpreted by examiner as the follow-up schedule of Nawana, defined by one or more time periods), enabling the user to enter a communication session and [0037] teaches a user computing device can be configured to enable a user to conduct the communication session (interpreted by examiner as the computing device is configured to prompt the user to conduct a follow- up interactive session)); and providing by the computing device, the interactive session in accordance with the follow-up schedule (Pittman at [0007] teaches allowing a user to enter the communication session during a scheduled time period and during the scheduled time (interpreted by examiner as the follow-up schedule of Nawana, defined by one or more time periods), enabling the user to enter a communication session and [0037] teaches a user computing device can be configured to enable a user to conduct the communication session. [0006] teaches a scheduling interface can be configured in multiple ways to enable a user to schedule a communication session. For example, the scheduling interface can be presented based on time.(interpreted by examine as providing by the computing device, the interactive session in accordance with the follow-up schedule of Nawana)).
It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Gluncic, KenKnight, and Nawana to incorporate scheduling a follow-up session in accordance with the follow-up schedule as taught by Pittman, with the motivation of providing a way to get answers to specific questions from a trustworthy source that can be done with the convenience and ease provided by the internet (Pittman at [0004]).

REGARDING CLAIM 5
Gluncic, KenKnight and Nawana discloses the limitation of claim 15.
Gluncic, KenKnight, Nawana and Pittman discloses the limitation of claim 4.
Gluncic, KenKnight and Pittman do not disclose, however Nawana further discloses:
The system of claim 4, wherein the one or more processors are further configured to: receive a push notification; and determine, based on the push notification, a first time period for the follow-up schedule (Nawana at [0201] teaches the system can prompt the user to select one or more modes of reminder delivery when the user initially establishes an account with the system, such as by prompting the user to enter at least one of an email address, a home phone number, a mobile phone number, an instant message account, etc. to which the system 10 can provide reminders, notifications, alerts, etc. The module can be configured to provide at least one reminder to the user (interpreted by examiner as means to determine a first time period for the follow-up schedule)).

REGARDING CLAIM 6
Gluncic, KenKnight and Nawana discloses the limitation of claim 15.
Gluncic, KenKnight, Nawana and Pittman discloses the limitation of claim 4.
Gluncic, KenKnight and Nawana do not disclose, however Pittman further discloses:
The system of claim 4, wherein the follow-up schedule includes the one or more time periods in which the one or more processors are configured to output the prompt to conduct the follow-up session (Pittman at [0006] teaches a scheduling interface (interpreted by examiner as outputting) can be configured in multiple ways to enable a user to schedule a communication session. For example, the scheduling interface can be presented based on time. Fig. 3c, 8a, 8b, 9a, 9c show a display for conducting a session and [0085] teaches a message is displayed notifying the user that the user can reschedule the communication session (interpreted by examine as output the prompt to conduct the follow-up session of Nawana)).


Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 3-7, 10, 12-16, 18 and 20-27, the Applicant has amended the claims to overcome 101 rejection by reciting training machine learning model, thus providing practical application. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 3-7, 10, 12-16, 18 and 20-27, the Examiner has considered the Applicant’s arguments. Applicant argues:  
However, Gluncic does not disclose or suggest, a system comprising "one or more processors configured to: provide an interactive session configured to allow a user to navigate a plurality of subsessions comprising at least a first subsession; display, during the first subsession, a prompt for the user to capture [[of]] image data of an implantation site of the IMD on a body of the patient via one or more cameras; apply the image data of the implantation site on the body of the patient captured during the first subsession as input to a machine learning model trained on reference image data from a library of reference images that include a similar implantation method and instrument attributes to that of the implantation site to detect an abnormality corresponding to at least one of the patient or the IMD; and output a post-implant report of the interactive session, wherein the post-implant report includes an indication of the abnormality and an indication of an amount of time that has transpired since a date of implantation of the IMD," as recited in independent claim 15 as amended (and similarly in independent claim 20)..
Regarding 3, the Examiner respectfully disagrees. The Examiner would like to note that claims 15 and 20 are rejected based on a combination of references, Gluncic, KenKnight and Nawana. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Gluncic is relied upon to teach an IMD, memory for storing image data, providing an interactive session configured to allow a user to navigate a plurality of subsessions comprising a first subsession, image data of an implantation site of the IMD on a body of the patient via one or more cameras, apply the image data of the implantation site on the body of the patient captured during the first subsession as input to a machine learning model trained on reference image data from a library of reference images that include a similar implantation method and instrument attributes to that of the implantation site to detect an abnormality corresponding to at least one of the patient or the IMD and output a post-implant report of the interactive session, wherein the post-implant report includes an indication of the abnormality.  
KenKnight is relied upon to teach the IMD comprising a first memory, one or more sensors configured to sense at least one physiological parameter of the patient, and first processing circuitry in communication with the memory and the one or more sensors, provide an interactive session and determine an abnormality corresponding to at least one of the patient or the IMD.
Lastly, Nawana is relied upon to teach display, during the first subsession, a prompt for the user to capture image data and wherein the report includes an indication of an amount of time that has transpired since a date of implantation of the IMD. 
Given the broadest reasonable interpretation, the cited references teach the argued feature(s).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Haubrich (US 2005/0283198) teaches conditional requirements for remote device programing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626    

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626